Citation Nr: 0717343	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for right foot plantar warts with callouses and unilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1950 to April 1954 and from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  That rating decision denied an increased 
disability rating for the veteran's service-connected right 
foot disability.  

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's service-connected right foot plantar warts with 
callouses and unilateral pes planus is manifested by:  
painful calluses, no fat pad, lesions requiring regular 
debridement, use of orthotic inserts, and complaints of pain 
and discomfort when walking and standing.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and not in 
excess thereof, for right foot plantar warts with callouses 
and unilateral pes planus, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§ 4.7, 4.71a and Diagnostic Code 5276 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, VA has met the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A 
letter dated in July 2003 satisfied the duty to notify 
provisions with respect to the claim.  The letter informed 
the veteran of the information and evidence necessary to 
substantiate the claim, what VA would seek to provide and 
what the claimant was expected to provide.  While the letter 
did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was repeatedly advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating before the RO 
issued the rating decision on appeal, but he was not provided 
with notice of the type of evidence necessary to establish 
the effective date for the disability on appeal until April 
2006.  Despite the inadequate notice provided to the veteran 
in this regard, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the evidence supports the veteran's 
claim for an increased rating, any question as to the 
appropriate effective date to be assigned will be addressed 
by the RO.  

While the RO's April 2006 letter was issued after the rating 
decision, the Board finds that any defect with respect to the 
timing of this VCAA notice requirement is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Board notes that the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
Agency of Original Jurisdiction (AOJ) action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice does not 
nullify the rating action upon which this appeal is based and 
the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
If there was any deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  See 
RO's letter dated in July 2003, the veteran's statement in 
support of claim dated in July 2003, the rating decision of 
August 2003, the notice of disagreement dated in November 
2003, the statement of the case dated in January 2004 and the 
substantive appeal dated in March 2004.

The veteran's service medical records, and VA records have 
been obtained; he has been accorded a VA Compensation and 
Pension examinations for disability evaluation purposes.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  Moreover, in the present case, the Board is 
granting an increased rating of 30 percent, which is the 
maximum assignable disability rating for a unilateral foot 
disability.  A decision at this point therefore poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; VA 
medical treatment records; and VA Compensation and Pension 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the veteran's claim for an increased 
rating for his service-connected right foot disability.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran filed his claim for an increased disability 
rating for his service-connected right foot disability in May 
2003.  In July 2003, a VA Compensation and Pension 
examination of the veteran was conducted.  He reported having 
right foot pain ever since plantar warts were removed from 
his right foot during service.  He reported periods of flare-
up with increased pain with walking.  The examining physician 
also noted the use of arch supports.  Physical examination 
revealed no edema, tenderness, or gait disturbances.  Also no 
skin or vascular changes of the feet were noted.  The 
Achilles tendons were aligned.  

A March 2004 VA podiatry treatment record reveals that the 
veteran was treated for complaints of right foot pain.  This 
record notes that the veteran had painful calluses of the 
right foot and no fat pad.  New orthotic inserts were 
ordered.  This treatment record also specifically indicated 
that it was necessary to "debride lesion," on the right 
foot.  

A May 2005 VA podiatry treatment record notes similar 
symptoms of painful calluses of the right foot with no fat 
pad. Symptoms of burning in both feet were noted and 
identified as neuropathy related to his nonservice connected 
diabetes mellitus.  Again, treatment involved debridement of 
a lesion of the right foot.  

It is not entirely clear from the VA podiatry treatment 
records what lesions are being periodically debrided in the 
treatment of the veteran's right foot symptoms.  
Specifically, it is not clear if calluses are being trimmed, 
warts are being treated, or the lesion involved is diabetic 
in nature.  Nevertheless, the statement seems to be made in 
relation to the veteran's calluses, so it appears to be 
treatment for at least a portion of the veteran's service-
connected right foot disability.  

In May 2006, the veteran presented sworn testimony before the 
undersigned Veterans Law Judge.  He testified that he had 
pain with walking and that he required periodic treatment to 
trim his warts and calluses.  

The veteran's service-connected right foot plantar warts with 
callouses and unilateral pes planus are currently rated by 
analogy under Diagnostic Code 5276 for acquired flatfoot (pes 
planus).  A 20 percent disability rating contemplates severe 
unilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 30 percent rating, the highest 
disability rating assignable for a unilateral foot 
disability, contemplates pronounced unilateral flat foot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).

A 30 percent disability rating is the maximum assignable 
disability rating for unilateral foot disabilities.  
Disability ratings of 50 percent are assignable for 
pronounced bilateral flat feet or for marked bilateral claw 
feet.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278 (2006).  
However, the veteran is service-connected only for a right 
foot disability, so disability ratings in excess of 30 
percent are not assignable.  

The evidence supports the assignment of a 30 percent 
disability rating for the veteran's service-connected right 
foot plantar warts with callouses and unilateral pes planus.  
The veteran's right foot disability is rated by analogy, so 
his symptoms do not exactly match those set forth in the 
rating criteria.  The symptoms noted on the 2003 VA 
examination report also do not seem particularly serious, so 
the Board understands the reasoning of the RO in denying an 
increased rating in the present case.  However, the recent VA 
podiatry treatment records reveal that the veteran has 
painful calluses of the right foot with no fat pad.  
Moreover, periodic treatment involving the debridement of 
lesions of the feet is documented, along with the use of 
orthotic inserts which require periodic replacement.  
Furthermore, the veteran has testified that the orthotic 
inserts do not provide him with relief, that he feels pain, 
as if he were walking on rocks, and that he cannot stand more 
than 10 minutes without excruciating pain.  While these 
symptoms don't exactly match the rating criteria for a 30 
percent rating, they do more nearly approximate the 30 
percent criteria than the 20 percent criteria.  Accordingly, 
an increased rating of 30 percent is granted for the 
veteran's service-connected right food disability.

The preponderance of the evidence is against the award of a 
disability rating in excess 30 percent for the right foot 
disability.  As noted above, disability ratings in excess of 
30 percent can only be awarded for bilateral foot 
disabilities.  As the veteran's service-connected disability 
only involves the right foot a disability rating in excess of 
30 percent must be denied.  
 
The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent disability rating for his right foot 
disability.  Moreover, while the veteran's right foot 
disability is rated by analogy to flatfoot, his primary 
disability was plantar warts which is not a musculoskeletal 
disability.  The Board has considered the veteran's claim for 
an increased rating under all appropriate diagnostic codes.  
As stated above, painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  This 
has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
rating in excess of 30 percent for the veteran's service-
connected right foot disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 30 percent, and not in excess thereof, 
is granted for right foot plantar warts with callouses and 
unilateral pes planus, subject to the law and regulations 
governing the payment of monetary awards.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


